Name: 2012/827/EU: Council Decision of 18Ã December 2012 on the signing, on behalf of the European Union, and on the provisional application of the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Islamic Republic of Mauritania for a period of two years
 Type: Decision
 Subject Matter: fisheries;  European construction;  international affairs;  Africa
 Date Published: 2012-12-31

 31.12.2012 EN Official Journal of the European Union L 361/43 COUNCIL DECISION of 18 December 2012 on the signing, on behalf of the European Union, and on the provisional application of the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Islamic Republic of Mauritania for a period of two years (2012/827/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with Article 218(5), thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 30 November 2006, the Council adopted Regulation (EC) No 1801/2006 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania (1) ("the Partnership Agreement"). (2) The Council authorised the Commission to negotiate a new Protocol ("new Protocol") granting EU vessels fishing opportunities in waters in which Mauritania exercises its sovereignty or its jurisdiction as regards fishing. At the end of those negotiations, a new Protocol was initialled on 26 July 2012. (3) The current protocol to the Partnership Agreement expired on 31 July 2012. (4) To ensure that EU vessels can continue their fishing activities, the new Protocol provides for the possibility of its application by the parties on a provisional basis from the date of its signature, pending the completion of the procedures for its conclusion. (5) The new Protocol should be signed, HAS ADOPTED THIS DECISION: Article 1 The signing, on behalf of the Union, of the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Islamic Republic of Mauritania for a period of two years (the "Protocol") is hereby authorised, subject to the conclusion of the said Protocol. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union. Article 3 The Protocol shall be applied provisionally, in accordance with Article 9 thereof, from the date of its signature, pending the completion of the procedures for its conclusion. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 December 2012. For the Council The President S. ALETRARIS (1) OJ L 343, 8.12.2006, p. 1. PROTOCOL Setting out the fishing opportunities and financial contribution provided for in the fisheries partnership Agreement between the European Union and the Islamic Republic of Mauritania for a period of two years Article 1 Period of application and fishing opportunities 1. From the date of provisional application of this Protocol and for a period of two years, the fishing opportunities granted under Articles 5 and 6 of the Agreement shall be as laid down in the table attached to this Protocol. 2. Access to fishery resources in Mauritanian fishing zones shall be granted to foreign fleets to the extent that there is a surplus within the meaning of Article 62 of the United Nations Convention on the Law of the Sea (1) and having taken into account the operating capacity of the national Mauritanian fleets. 3. In accordance with Mauritanian law, the objectives to be achieved in terms of management and sustainable development and total allowable catches shall be set for each fishery by the Mauritanian State, following the advice of the body responsible for oceanographic research in Mauritania and the competent regional fisheries organisations. 4. This Protocol grants European Union fleets priority access to available surpluses in Mauritanian fishing zones. The fishing opportunities allocated to European Union fleets, as set out in Annex 1 to the Protocol, shall come from the available surpluses and shall have priority over fishing opportunities allocated to other foreign fleets authorised to fish in Mauritanian fishing zones. 5. All technical measures regarding the conservation, development and management of resources, as well as the financial arrangements, fees and any other rights relating to the issuing of fishing authorisations as specified for each fishery in Annex 1 to this Protocol, shall apply to all foreign industrial fleets operating in the Mauritanian fishing zones under technical conditions similar to those applicable to the European Union fleets. 6. Under Article 6 of the Agreement, vessels flying the flag of a Member State of the European Union may fish in Mauritanian fishing zones only if they are in possession of a fishing authorisation issued under this Protocol in accordance with Annex 1 hereto. Article 2 Financial contribution  Methods of payment 1. The annual financial contribution for access by European Union vessels to the Mauritanian fishing zones referred to in Article 7 of the Agreement is set at sixty-seven (67) million euro. 2. In addition, an annual financial support of three (3) million euro shall be granted towards the implementation of a national responsible and sustainable fishing policy. 3. Paragraph 1 shall apply subject to Articles 4, 7 and 10 of this Protocol. 4. Payment by the Union of the financial contribution referred to in paragraph 1 regarding access by European Union vessels to Mauritanian fishing zones shall take place no later than three (3) months after the date of provisional application in the first year and in the following years no later than the anniversary date of the entry into force of the Protocol. Article 3 Scientific cooperation 1. The parties undertake to promote responsible fishing in Mauritanian fishing zones based on the principles of sustainable exploitation of fishery resources and marine ecosystems. 2. During the period covered by this Protocol, the parties shall cooperate to monitor trends as regards the state of resources and of fisheries in the Mauritanian fishing zones. For this purpose, the Independent Joint Scientific Committee shall meet at least once a year, alternately in Mauritania and in Europe. Further to Article 4(1) of the Agreement, participation in the Independent Joint Scientific Committee may be extended, as far as necessary, to include external scientists as well as observers, stakeholder representatives or representatives of regional fisheries management bodies such as COPACE. 3. The remit of the Independent Joint Scientific Committee shall cover, in particular, the following activities: (a) drawing up an annual scientific report on the fisheries covered by this Protocol; (b) identifying and proposing to the Joint Committee the implementation of programmes or measures dealing with specific scientific issues in order to improve understanding of the dynamics of fisheries, of the state of resources and of changes to marine ecosystems; (c) studying scientific questions which arise in the course of implementing this Protocol and, if necessary, adopting a scientific opinion under a procedure agreed by consensus within the Committee; (d) compiling and analysing data on the fishing effort and catches of each segment of the national fishing fleets, of both the European Union and third countries, which operate in Mauritanian fishing zones with respect to the resources and fisheries covered by this Protocol; (e) programming the annual surveys that contribute to the stock assessment process and make it possible to establish fishing opportunities and exploitation options guaranteeing the conservation of resources and of the ecosystem of which they are part; (f) formulating, on its own initiative or in response to a request from the Joint Committee or from one of the parties, any scientific opinion relating to objectives, strategies and management measures that are judged necessary for the sustainable exploitation of the stocks and fisheries covered by this Protocol; (g) where appropriate, proposing in the Joint Committee a programme for the review of fishing opportunities in accordance with Article 1 of this Protocol. Article 4 Review of fishing opportunities 1. The parties may adopt, in the Joint Committee, measures as referred to in Article 1 of this Protocol entailing a review of fishing opportunities. In such a case, the financial contribution is to be adjusted proportionately and pro rata temporis. 2. With regard to categories not provided for by the Protocol in force, the parties may, in accordance with Article 6, second subparagraph, of the Agreement, include new fishing opportunities on the basis of the best scientific advice, endorsed by the Independent Joint Scientific Committee and adopted by the Joint Committee. 3. The Joint Committee shall meet for the first time no later than three (3) months after the entry into force of this Protocol. Article 5 Termination due to reduced exploitation of fishing opportunities Where a reduced level of exploitation of the fishing opportunities is established, the European Union shall notify Mauritania, by letter, of its intention to terminate the Protocol. Such termination shall take effect within four (4) months of the notification. Article 6 Financial support for promoting responsible and sustainable fishing 1. The financial support referred to in Article 2(2) shall amount to three (3) million euro annually and shall aim to contribute to the development of sustainable and responsible fishing in Mauritanian fishing zones, in keeping with the strategic objectives of conservation of fishing resources and better integration of the sector into the national economy. 2. That support is public development aid granted independently of the rules regarding access by European Union vessels to Mauritanian fishing zones, contributing to the implementation of sectoral national strategies in the areas of sustainable development of the fishing sector on the one hand, and the protection of protected marine and coastal areas on the other hand, as well as to the poverty reduction strategy in force. 3. The financial support under this Protocol shall take effect once the 2008-2012 sectoral support balance (the amount of which is to be established following a review by the parties) has been transferred by the Ministry of Finance to the special appropriation account (CAS) for fisheries, and put to use in accordance with a plan notified in advance by Mauritania. 4. The financial support is based on a result-oriented approach. Payment shall be made in instalments, according to a schedule laid down in the Joint Committee. 5. Mauritania undertakes to publish twice a year the calls for tenders and the contracts relating to projects that are granted such financial support, and to guarantee the visibility of the implemented measures according to the rules set out in Annex 2. Article 7 Suspension of application of the Protocol 1. Any dispute between the parties over the interpretation of this Protocol and its Annexes or over its application shall be the subject of consultations between the parties within the Joint Committee provided for in Article 10 of the Agreement, if necessary convened in a special meeting. 2. Application of the Protocol may be suspended at the initiative of one of the parties where the dispute between the two parties is deemed to be serious and the consultations held within the Joint Committee under paragraph 1 have not resulted in an amicable settlement. 3. Suspension of application of the Protocol shall require the interested party to notify its intention in writing at least four (4) months before the date on which suspension is due to take effect. 4. Furthermore, application of this Protocol may be suspended in the event of non-payment. In this case, the Ministry shall notify the European Commission of the non-payment. The Commission shall carry out the necessary checks and, where necessary, transmit the payment within no more than 30 working days of the date of receipt of the notification. If no payment is made or non-payment is not adequately justified within the period specified above, the competent Mauritanian authorities shall be entitled to suspend application of this Protocol. They shall inform the European Commission of such action forthwith. Application of this Protocol shall resume as soon as the payments concerned have been made. 5. The parties agree that in the event of a proven human rights violation, this Protocol may be suspended on the basis of Article 9 of the Cotonou Agreement. Article 8 National law Without prejudice to the provisions of the Protocol and Annex 1 thereto, the port service activities and the purchase of supplies for vessels operating under the present Protocol and Annex 1 thereto shall be governed by the laws and regulations in force in Mauritania. Article 9 Duration This Protocol and the Annexes hereto shall apply for a period of two years from the date of provisional application, which is the date of signature, except in case of termination. Article 10 Termination 1. In the event of termination of the Protocol, the party concerned shall notify in writing the other party of its intention to terminate the Protocol at least four (4) months before the date on which such termination would take effect. 2. Dispatch of the notification referred to in the previous paragraph shall open consultations by the parties. Article 11 Entry into force This Protocol with its Annexes shall enter into force on the date on which the parties notify each other of the completion of the procedures necessary for that purpose. Ã ¡Ã Ã Ã Ã °Ã ²Ã µÃ ½Ã ¾ Ã ² Ã ÃÃ Ã ºÃ Ã µÃ » Ã ¸ Ã Ã Ã °Ã ºÃ Ã ¾Ã  Ã Ã Ã ¾Ã Ã ²Ã µÃ Ã ½Ã ¾ Ã ½Ã ° Ã ´Ã ²Ã °Ã ½Ã °Ã ´Ã µÃ Ã µÃ Ã ¸ Ã ¸ Ã Ã µÃ Ã Ã ½Ã °Ã ´Ã µÃ Ã µÃ Ã ¸ Ã ´Ã µÃ ºÃ µÃ ¼Ã ²ÃÃ ¸ Ã ´Ã ²Ã µ Ã Ã ¸Ã »Ã Ã ´Ã ¸ Ã ¸ Ã ´Ã ²Ã °Ã ½Ã °Ã ´Ã µÃ Ã µÃ Ã ° Ã ³Ã ¾Ã ´Ã ¸Ã ½Ã °. Hecho en Bruselas y en Nuakchot, el doce de diciembre de dos mil doce y el diecisÃ ©is de diciembre de dos mil doce respectivamente. V Bruselu dne dvanÃ ¡ctÃ ©ho prosince dva tisÃ ­ce dvanÃ ¡ct a v Nouakchott dne Ã ¡estnÃ ¡ctÃ ©ho prosince dva tisÃ ­ce dvanÃ ¡ct. UdfÃ ¦rdiget i Bruxelles og Nouakchott henholdvis den tolvte december og den sekstende december to tusind og tolv. Geschehen zu BrÃ ¼ssel und Nouakchott am zwÃ ¶lften Dezember beziehungsweise am sechzehnten Dezember zweitausendzwÃ ¶lf. Kahe tuhande kaheteistkÃ ¼mnenda aasta detsembrikuu kaheteistkÃ ¼mnendal pÃ ¤eval BrÃ ¼sselis ja kahe tuhande kaheteistkÃ ¼mnenda aasta detsembrikuu kuueteistkÃ ¼menendal pÃ ¤eval Nouakchottis Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¹Ã  Ã Ã Ã Ã ¾Ã ­Ã »Ã »Ã µÃ  Ã ºÃ ±Ã ¹ Ã Ã Ã ¿ Ã Ã ¿Ã Ã ±Ã ºÃ Ã Ã , Ã Ã Ã ¹Ã  Ã ´Ã Ã ´Ã µÃ ºÃ ± Ã Ã µÃ ºÃ µÃ ¼Ã ²Ã Ã ¯Ã ¿Ã Ã ºÃ ±Ã ¹ Ã Ã Ã ¹Ã  Ã ´Ã µÃ ºÃ ±Ã ­Ã ¾Ã ¹ Ã Ã µÃ ºÃ µÃ ¼Ã ²Ã Ã ¯Ã ¿Ã Ã ´Ã Ã ¿ Ã Ã ¹Ã »Ã ¹Ã ¬Ã ´Ã µÃ  Ã ´Ã Ã ´Ã µÃ ºÃ ±, Ã ±Ã ½Ã Ã ¹Ã Ã Ã ¿Ã ¯Ã Ã Ã . Done at Brussels and Nouakchott, on the twelfth day of December and on the sixteenth day of December in the year two thousand and twelve, respectively. Fait Ã Bruxelles et Ã Nouakchott, le douze dÃ ©cembre et le seize dÃ ©cembre deux mille douze, respectivement. Fatto a Bruxelles e a Nouakchott, rispettivamente addÃ ¬ dodici dicembre e sedici dicembre duemiladodici. BriselÃ  un NuakÃ ¡otÃ , attiecÃ «gi, divi tÃ «kstoÃ ¡i divpadsmitÃ  gada divpadsmitajÃ  decembrÃ « un seÃ ¡padsmitajÃ  decembrÃ «. Priimta atitinkamai du tÃ «kstanÃ iai dvyliktÃ ³ metÃ ³ gruodÃ ¾io dvyliktÃ dienÃ ir gruodÃ ¾io Ã ¡eÃ ¡ioliktÃ dienÃ Briuselyje ir NuakÃ ¡ote. Kelt BrÃ ¼sszelben Ã ©s Nouakchottban, a kÃ ©tezer-tizenkettedik Ã ©v december havÃ ¡nak tizenkettedik, illetve tizenhatodik napjÃ ¡n. MagÃ §mul fi Brussell u Nouakchott, fit-tnax-il jum ta DiÃ embru u fis-sittax-il jum ta DiÃ embru tas-sena elfejn u tnax, rispettivament. Gedaan te Brussel en Nouatchott op twaalf respectievelijk zestien december tweeduizend twaalf. SporzÃ dzono w Brukseli i w Nawakszut odpowiednio dnia dwunastego grudnia i dnia szesnastego grudnia roku dwa tysiÃ ce dwunastego Feito em Bruxelas e em Nuaquechote, aos doze dias de dezembro e aos dezasseis dias de dezembro de dois mil e doze, respetivamente. Ã ntocmit la Bruxelles Ãi Nouakchott la doisprezece decembrie Ãi, respectiv, la Ãaisprezece decembrie douÃ  mii doisprezece. V Bruseli dvanÃ ¡steho decembra dvetisÃ ­cdvanÃ ¡sÃ ¥ a v Nouakchotte Ã ¡estnÃ ¡steho decembra dvetisÃ ­cdvanÃ ¡sÃ ¥ V Bruslju in Nouakchottu, dne dvanajstega decembra oziroma Ã ¡estnajstega decembra leta dva tisoÃ  dvanajst. Tehty BrysselissÃ ¤ kahdentenatoista pÃ ¤ivÃ ¤nÃ ¤ joulukuuta ja Nouakchottissa kuudentenatoista pÃ ¤ivÃ ¤nÃ ¤ joulukuuta vuonna kaksituhattakaksitoista Som skedde i Bryssel och Nouakchott den tolfte december respektive den sextonde december tjugohundratolv. (1) United Nations Convention on the Law of the Sea (with annexes, final act and procÃ ¨s-verbaux of rectification of the final act dated 3 March 1986 and 26 July 1993), concluded at Montego Bay on 10 December 1982  United Nations Treaty Series of 16.11.1994, Volume 1834, I-31363, p. 3. ANNEX 1 CONDITIONS GOVERNING FISHING ACTIVITIES BY EU VESSELS IN MAURITANIAN FISHING ZONES CHAPTER I GENERAL PROVISIONS 1. Designation of competent authority For the purposes of this Annex and unless otherwise specified, any reference to the European Union or to Mauritania as a competent authority shall mean:  For the European Union: the European Commission, via the European Union Delegation in Nouakchott (focal point);  For Mauritania: the Ministry of Fisheries, via the Planning and Cooperation Directorate (focal point), hereinafter referred to as the "Ministry". 2. Mauritanian Exclusive Economic Zone (EEZ) Mauritania shall inform the European Union before the entry into force of the Protocol of the latitude and longitude co-ordinates of its EEZ and its baseline, which shall be the low-water mark. 3. Vessel identification 3.1. The identification marks of all European Union vessels must conform to the relevant European Union legislation. The Ministry must be notified of such legislation before the Protocol enters into force. The Ministry must be notified of any amendment to this legislation at least one month before its entry into force. 3.2. Any vessel which conceals its markings, name or registration shall be liable to the penalties provided for by Mauritanian law in force. 4. Bank accounts Mauritania shall notify the European Union before the entry into force of the Protocol of the details of the bank account(s) (BIC and IBAN codes) into which the financial sums payable by European Union vessels under the Protocol shall be paid. The associated bank transfer charges shall be borne by the shipowners. 5. Methods of payment 5.1. Payments shall be made in euro as follows:  fees: by transfer to one of the foreign accounts of the Central Bank of Mauritania, payable to the Mauritanian Public Treasury;  fees relating to the parafiscal charge: by transfer to one of the foreign accounts of the Central Bank of Mauritania, payable to the fisheries surveillance authority;  fines: by transfer to one of the foreign accounts of the Central Bank of Mauritania, payable to the Mauritanian Public Treasury. 5.2. The amounts referred to in point 1 above shall be considered as actually received on receipt of confirmation from the Treasury or the Ministry, on the basis of notification by the Central Bank of Mauritania. CHAPTER II LICENCES This Chapter shall apply without prejudice to the specific provisions set out in Chapter XI regarding vessels targeting highly migratory species. For the purposes of this Annex, the licence issued by Mauritania to European Union vessels shall be equivalent to the fishing authorisation provided for by the European Union legislation in force. 1. Documents required for licence applications On each vessels first licence application, the European Union shall submit to the Ministry a licence application form duly completed in respect of each vessel for which a licence is requested in accordance with the model in Appendix 1 to this Annex. 1.1. On a first licence application, the shipowner shall include with the application:  a copy, certified by the flag State, of the international tonnage certificate specifying the tonnage of the vessel in GT, as certified by recognised international bodies;  a recent colour photograph certified by the competent authorities of the flag State showing a side view of the vessel in its current state. The photograph shall be at least 15 cm by 10 cm;  the documents required for registration in the Mauritanian National Ship Register. Such registration shall not entail any registration fee. The inspection provided for in connection with registration in the National Ship Register is of a purely administrative nature. 1.2. Any alteration to the tonnage of a vessel shall oblige the shipowner concerned to submit a copy, certified by the flag State, of the new GT tonnage certificate and any relevant supporting documents, in particular the copy of the application lodged by the shipowner with the competent authorities, the agreement of those authorities and the details of the changes made. Where the structure or external appearance of the vessel is modified, a new photograph certified by the competent authorities of the flag State must also be submitted. 1.3. Applications for fishing licences shall be lodged only for those vessels for which the documents required under points 1.1 and 1.2 above have been sent. 2. Eligibility to fish 2.1. Each vessel wishing to engage in fishing activities under this Protocol must be entered in the European Union fishing vessels register and be eligible for fishing in Mauritanian fishing zones. 2.2. For a vessel to be eligible, neither the owner, the master nor the vessel itself must be prohibited from fishing in Mauritania. They must be in order vis-Ã -vis the Mauritanian authorities insofar as they must have met all prior obligations arising from their fishing activities in Mauritania. 3. Licence applications 3.1. For all licences the European Union shall submit every quarter to the Ministry lists of the vessels, broken down by fishing category, wishing to engage in fishing activities within the limits specified in the fishing datasheets included in the Protocol, one (1) month before the start of the period of validity of the licences requested. Such lists shall be accompanied by proof of payment. Licence applications failing to arrive within these deadlines need not be processed. 3.2. These lists shall specify, by fishing category:  the number of vessels;  for each vessel, its main technical characteristics as they appear in the fishing vessel register of the European Union;  fishing gears;  the amount of payments due, broken down by heading;  the number of Mauritanian seamen. 4. Issue of licences 4.1. The Ministry shall issue vessel licences following submission, by the shipowners agent, of individual proofs of payment for each vessel (receipt of payment issued by the Public Treasury), as specified in Chapter I, at least ten (10) days before the start of their period of validity. The licences may be obtained from the offices of the Ministry in Nouadhibou or Nouakchott. 4.2. The licences shall also indicate the period of validity, the vessels technical characteristics, the number of Mauritanian seamen and the payment references of the fees, and the conditions relating to the fishing activities as laid down in the relevant Fishing Datasheets. 4.3. Vessels receiving a licence shall be entered on the list of vessels authorised to fish which shall be sent simultaneously to the surveillance authority and to the European Union. 4.4. The European Union shall be notified of licence applications refused by the Ministry. Where appropriate, the Ministry shall provide a credit note against payments relating to such applications, after deduction of the balance of any outstanding unpaid fines. 5. Validity and utilisation of licences 5.1. A licence shall be valid only for the period covered by the fee paid under the terms laid down in the Fishing Datasheet. Licences shall be issued for periods of two months for shrimp fishing and for three, six or twelve months for other categories. They shall be renewable. The validity of the licences shall start to run on the first day of the period requested. The period of validity of licences shall be determined on the basis of calendar year periods, the first period beginning on the date of entry into force of this Protocol and ending on 31 December of the same year. The last period shall end at the end of the period of application of the Protocol. Licences may not start to run during one annual period and expire during the next. 5.2. Licences are issued for a given vessel. They shall be non-transferable. However, in the event of the loss or prolonged immobilisation of a vessel due to a serious technical failure, the licence of the initial vessel shall be replaced by a licence for another vessel of the same fishing category, on condition that the tonnage authorised for that category is not exceeded. 5.3. Additional adjustments in the amounts paid as a result of the replacement of the licence shall be effected before the replacement licence is issued. 6. Technical inspection 6.1. Once a year, and after any alterations in tonnage or changes to the fishing category necessitating the use of a different type of gear, all European Union vessels shall report to the port of Nouadhibou to undergo the inspections required by the legislation in force. Such inspections shall take place within 48 hours of the vessels arrival in port. The technical inspection procedures applying to tuna vessels and surface longliners shall be as laid down in Chapter XI of this Annex. 6.2. Once the technical inspection has been completed, the master of the vessel shall be issued with a certificate of conformity having the same period of validity as the licence which shall be automatically extended, free of charge, in the case of vessels renewing their licence in the course of the year. This certificate must be kept on board at all times. It must also specify the transhipment capacity of pelagic vessels. 6.3. The purpose of the technical inspection is to check the conformity of the vessels technical characteristics and gear and to ensure that the provisions relating to its Mauritanian crew have been complied with. 6.4. The cost of the inspection, at the rates laid down by Mauritanian law and communicated to the European Union via the EU Delegation, shall be borne by the shipowner. It may not be greater than the amount normally paid by other vessels for the same services. 6.5. Failure to comply with the provisions of points 1 or 2 above shall entail automatic suspension of the fishing licence until the shipowner has met such obligations. CHAPTER III FEES 1. Fees Fees shall be calculated for each vessel on the basis of the annual rates laid down in the Fishing Datasheets included in the Protocol. The amounts of such fees shall include all related fees and taxes, with the exception of the parafiscal charge, port taxes and service charges. 2. Parafiscal charge Under the decree establishing the parafiscal charge, the rates of this charge for industrial fishing vessels, payable in currency, are as follows: Fishing category: crustaceans, cephalopods and demersal species: < 99 50 000 100-200 100 000 200-400 200 000 400-600 400 000 > 600 600 000 Fishing category (highly migratory and pelagic): < 2 000 50 000 2 000-3 000 150 000 3 000-5 000 500 000 5 000-7 000 750 000 7 000-9 000 1 000 000 > 9 000 1 300 000 With the exception of categories 5 and 6, the parafiscal charge shall be payable on the basis of a full quarter or multiple thereof, irrespective of whether a biological recovery period falls within that period. The exchange rate (MRO/EUR) to be used for payment of the parafiscal charge for a calendar year shall be the average rate for the previous year, as calculated by the Central Bank of Mauritania and transmitted by the Ministry not later than 1 December of the year preceding the application thereof. A quarter shall consist of one of the three-month periods beginning 1 October, 1 January, 1 April or 1 July, except for the first and the last period of the Protocol. 3. Fees in kind Shipowners of European Union pelagic vessels operating under this Protocol shall contribute to the policy of fish distribution to people in need, at the rate of 2 % of their transhipped pelagic catches. This provision specifically excludes any other form of imposed contribution. 4. Final statement of fees for tuna-fishing vessels and surface longliners For each tuna-fishing vessel and surface longliner, the European Union shall draw up, on the basis of its electronic catch reporting confirmed by the above scientific institutes, a final statement of the fees owed by the vessel in respect of its annual season for the previous calendar year, or for the current year in the last year of application of the Protocol. The European Union shall notify this final statement to Mauritania and to the shipowner before 15 July of the year following the year in which the catches were made. If the final statement concerns the current year, it shall be notified to Mauritania no later than one (1) month after the date of expiry of the Protocol. Mauritania may contest the final statement, on the basis of documentary proof, within 30 working days of its being sent. In the case of disagreement, the parties shall consult each other in the Joint Committee. If Mauritania does not object within 30 days, the final statement shall be considered to be adopted. Where the final statement is greater than the advance payment fee paid to obtain the fishing licence, the shipowner shall pay the outstanding balance within 45 days of the approval of the statement by Mauritania. Where the final statement is less than the advance payment fee, the remaining amount may not be reclaimed by the shipowner. CHAPTER IV CATCH REPORTING 1. Fishing logbook 1.1. Masters of vessels shall make a daily record of all the operations specified in the fishing logbook, a model of which is attached as Appendix 2 to this Annex and which may be amended in accordance with Mauritanian legislation. This document must be completed correctly and legibly and signed by the master of the vessel. For vessels fishing for highly migratory species, Chapter XI of this Annex shall apply. 1.2. At the end of each trip, the original of the fishing logbook shall be sent by the master of the vessel to the surveillance authority. Within 15 working days, the shipowner shall forward a copy of the log to the national authorities of the Member State and to the Commission, via the Delegation. 1.3. Failure to comply with the provisions of points 1.1 or 1.2 above shall entail, without prejudice to the penalties laid down by Mauritanian law, automatic suspension of the fishing licence until the shipowner has met such obligations. 1.4. In parallel, Mauritania and the European Union shall seek to have an electronic fishing logbook (ELB) put into place at the latest by the end of the first year of the Protocol. 2. Supplementary fishing logbook (landing and transhipment declarations) 2.1. On landing or transhipment, masters of vessels are required to complete correctly and legibly and to sign the supplementary fishing logbook as shown in the model attached as Appendix 6 to this Annex. 2.2. At the end of each landing operation, the shipowner shall send the original of the supplementary fishing logbook to the surveillance authority, with a copy to the Ministry, within a period of no more than 30 days. Within the same period, a copy shall be sent to the national authorities of the Member State and to the Commission, via the Delegation. For pelagic vessels, the period is set at 15 days. 2.3. At the end of each authorised transhipment, the master shall immediately send the original of the supplementary fishing logbook to the surveillance authority, with a copy to the Ministry. Within 15 working days, a copy shall be sent to the national authorities of the Member State and to the Commission, via the Delegation. 2.4. Failure to comply with the provisions of points 2.1, 2.2 or 2.3 above shall entail automatic suspension of the fishing licence until the shipowner has met such obligations. 3. Reliability of data The information in the documents referred to in the preceding points must reflect the actual fishing situation in order to constitute one of the bases for monitoring changes in fisheries resources. The Mauritanian legislation in force concerning the minimum sizes of catches kept on board shall be applicable and is provided in Appendix 4. A list of the conversion factors applicable to without head/whole catches and/or eviscerated/whole catches is provided in Appendix 5. 4. Tolerance of discrepancies Based on a representative sample, the tolerance of any discrepancy between the catches declared in the fishing logbook and the assessment of those catches made during inspection or landing shall not exceed:  9 % for non-frozen fishing;  4 % for non-pelagic frozen fishing;  2 % for pelagic frozen fishing. 5. By-catches The authorised by-catches are specified in the Fishing Datasheets which are part of this Protocol. The regulations applicable to such by-catches shall be entered on the licences issued. Any vessel exceeding the authorised by-catch rates shall be liable to penalties. 6. Failure to observe catch reporting obligations Failure to comply with the provisions relating to the reporting of catches shall entail, without prejudice to the penalties provided for by the Protocol, automatic suspension of the fishing licence until the shipowner has met such obligations. 7. Aggregated catch reporting The European Union shall notify Mauritania, in electronic form, of the aggregated quantities caught by its vessels across all fishing categories by the end of each quarter for the preceding quarter. The data shall be broken down by month, type of fishing, vessel and species. The conversion factors applicable to pelagic fishing as regards without head/whole catches and/or eviscerated/whole catches is provided in Appendix 5. CHAPTER V LANDINGS AND TRANSHIPMENTS 1. Landings 1.1. The demersal fleet shall be subject to a landing obligation. 1.2. Specific derogations shall be granted to a shrimp fleet at the shipowners request during periods of hot weather, in particular the months of August and September. 1.3. The landing obligation does not entail any storage or processing obligation. 1.4. The non-freezer pelagic fleet shall be subject to a landing obligation within the limits of the reception capacity of the processing units at Nouadhibou and actual market demand. 1.5. The last trip (the trip preceding the vessels departure from Mauritanian fishing zones for a period lasting not less than three months) shall not be subject to the landing obligation. For shrimp trawlers, this period shall be two months. 1.6. The master of a European Union vessel shall notify the port authorities of Nouadhibou (PAN) and the maritime surveillance authority, by fax or e-mail with a copy to the European Union Delegation, at least 48 hours in advance (24 hours for non-freezer vessels) of the date of landing, specifying the following: (a) the name of the fishing vessel which is to land; (b) the planned date and time of the landing; (c) the quantity (expressed in kilograms of live weight of each species to be landed or transhipped (identified by its FAO alpha 3 code). In response to the above notification the surveillance authority shall, within the next 12 hours, notify its consent to the master of the vessel or his agent by return fax or e-mail with a copy to the European Union Delegation. 1.7. European Union vessels landing at a Mauritanian port shall be exempt from all taxes or charges having an equivalent effect other than port fees and charges which apply on the same terms to Mauritanian vessels. The fishery products landed shall be under customs control arrangements in accordance with Mauritanian legislation in force. They shall therefore be exempt from all customs procedures and duties or charges having an equivalent effect when they enter the Mauritanian port or at the time of export, and shall be treated as "temporarily-admitted goods" ("temporary storage"). Shipowners shall decide on the destination of their vessels production. It may be processed, stored under customs control, sold in Mauritania or exported (in currency). Sales in Mauritania intended for the Mauritanian market shall be subject to the same charges and levies as those applied to Mauritanian fishery products. Profits may be exported without additional charges (exemption from customs duties and charges having an equivalent effect). 2. Transhipments 2.1. Any pelagic freezer trawler with the capacity to tranship, as attested by the certificate of conformity, is under the obligation to tranship at buoy 10 within the Autonomous Port of Nouadhibou, with the exception of the last trip. 2.2. European Union vessels transhipping at the Autonomous Port of Nouadhibou shall be exempt from all taxes or charges having an equivalent effect other than port fees and charges which apply on the same terms to Mauritanian vessels. 2.3. The last trip (the trip preceding the vessels departure from Mauritanian fishing zones for a period lasting not less than three months) shall not be subject to the transhipment obligation. 2.4. Mauritania reserves the right to refuse transhipment if the carrier vessel has carried out illegal, undeclared or unregulated fishing inside or outside Mauritanian fishing zones. CHAPTER VI MONITORING 1. Entering and leaving the Mauritanian fishing zone 1.1. Except for tuna vessels, surface longliners and pelagic fishing vessels (for which the deadlines shall be as laid down in Chapter XI of this Annex), European Union vessels operating under this Agreement must report: (a) entry: notice must be given at least 36 hours beforehand and contain the following particulars:  the position of the vessel at the time of notification,  the day, date and approximate time of entering Mauritanian fishing zones,  the amount and species of catch held on board at that time, where vessels have previously stated that they hold a fishing licence for a neighbouring fishing zone; in this case, the surveillance authority shall have access to the fishing log concerning that zone and any checks may not last longer than the period laid down in point 4 of this Chapter; (b) exit: notice must be given at least 48 hours beforehand and contain the following particulars:  the position of the vessel at the time of notification,  the day, date and time of leaving Mauritanian fishing zones,  the amount and species of catch held on board at the time of notification. 1.2. Shipowners shall notify the surveillance authority of their vessels entry into and exit from Mauritanian fishing zones by fax, e-mail or mail to the fax numbers or address indicated in Appendix 1 to this Annex. In the event of difficulties in communicating by those means, the information may exceptionally be transmitted via the European Union. The Commission, via the European Union Delegation, shall be given 15 days prior notice of any changes in the numbers or addresses for notification. 1.3. During their presence in the Mauritanian fishing zones, European Union vessels shall continuously monitor international call frequencies (VHF Channel 16 or HF 2 182 kHz). 1.4. On receipt of messages notifying exit from the fishing zone, the Mauritanian authorities reserve the right to decide whether to carry out a check prior to the departure of vessels, on the basis of sampling within Nouadhibou or Nouakchott port. Those monitoring operations should not last for more than six hours for pelagics (categories 7 and 8) or more than three hours for other categories. 1.5. Failure to comply with the provisions of the preceding points shall result in the following sanctions: (a) the first time:  the vessel shall be diverted, if possible,  the catch on board shall be landed and confiscated on behalf of the Public Treasury,  the vessel shall pay the minimum fine provided for under Mauritanian legislation; (b) the second time:  the vessel shall be diverted, if possible,  the catch on board shall be landed and confiscated on behalf of the Public Treasury,  the vessel shall pay the maximum fine provided for under Mauritanian legislation,  the licence shall be revoked for the remainder of its period of validity; (c) the third time:  the vessel shall be diverted, if possible,  the catch on board shall be landed and confiscated on behalf of the Public Treasury,  the licence shall be definitively revoked,  the master and the vessel shall be prohibited from fishing in Mauritania. 1.6. Should the offending vessel escape, the Ministry shall inform the Commission and the flag Member State so that the penalties laid down in point 1.5 above may be applied. 2. Inspection at sea Inspection at sea in the Mauritanian zone of European Union vessels holding a licence shall be carried out by vessels and inspectors of Mauritania who are clearly identifiable as being assigned to carry out fishing checks. Before boarding, the Mauritanian inspectors shall inform the European Union vessel of their decision to carry out an inspection. The inspection shall be carried out by a maximum of two inspectors, who must provide proof of their identity and official position as an inspector before carrying out the inspection. The Mauritanian inspectors shall only stay on board the European Union vessel for the time necessary to carry out tasks linked to the inspection. They shall carry out the inspection in a way which minimises the impact on the vessel, its fishing activity and cargo. The inspection should not last longer than three hours for pelagic vessels and one-and-a-half hours for the other categories. During inspections at sea, transhipments and landings, the master of a European Union vessel shall facilitate boarding by and the work of the Mauritanian inspectors, in particular by making any manoeuvres deemed necessary by the inspectors. At the end of each inspection, the Mauritanian inspectors shall draw up an inspection report. The master of the European Union vessel has the right to include his comments in the inspection report. The inspection report shall be signed by the inspector drawing up the report and the master of the European Union vessel. The Mauritanian inspectors shall issue a copy of the inspection report to the master of the European Union vessel before leaving the vessel. Mauritania shall send a copy of the inspection report to the European Union within a period of four days after the inspection. 3. Inspection in port Inspection in port of European Union vessels landing or transhipping catches from Mauritanian fishing zones shall be carried out by Mauritanian inspectors who are clearly identifiable as being assigned to carry out fishing checks. The inspection shall be carried out by a maximum of two inspectors, who must provide proof of their identity and official position as an inspector before carrying out the inspection. The Mauritanian inspectors shall only stay on board the European Union vessel for the time necessary to carry out the tasks related to the inspection and shall conduct the inspection in such a way as to minimise the impact on the vessel, the landing or transhipment operation and the cargo. The inspection must not last longer than the landing or transhipment operation. At the end of each inspection, the Mauritanian inspector shall draw up an inspection report. The master of the European Union vessel has the right to include his comments in the inspection report. The inspection report shall be signed by the inspector drawing up the report and the master of the European Union vessel. The Mauritanian inspector shall provide a copy of the inspection report to the master of the European Union vessel at the end of the inspection. Mauritania shall send a copy of the inspection report to the European Union within a period of 24 hours days after the inspection. 4. Mutual observation system for shore-based controls The parties shall set up a mutual observation system for shore-based controls. To this end, they shall designate representatives who shall attend monitoring operations and inspections carried out by the respective national inspection authorities and may make observations on the implementation of this Protocol. These representatives must possess:  a professional qualification,  appropriate experience in the fisheries field, and  thorough knowledge of the provisions of the Agreement and of this Protocol. Inspections shall be carried out by the national inspection authorities and the representatives in attendance may not, on their own initiative, exercise the powers of inspection conferred on national officials. When the representatives accompany national inspection officials, they shall have access to the vessels, premises and documents subject to inspection by those officials, in order to collect data (not containing named references) necessary for the accomplishment of their task. The representatives shall accompany the national inspection authorities on their visits to the ports, on board ships in dock, to public auction houses, fish wholesalers shops, cold stores and other premises for landing and stocking fish before it is placed on the market. The representatives shall draw up and submit a report every four months detailing the inspections attended. This report shall be addressed to the competent authorities. A copy shall be supplied by those authorities to the other contracting party. The parties hereby decide to carry out at least two inspections each year, alternately in Mauritania and in Europe. 4.1. Confidentiality The representative on joint monitoring operations shall respect the plant and equipment on board the vessel, and any other installations, and also the confidentiality of all documents to which access is provided. The parties agree to maintain the highest standards of confidentiality during such operations. The representative shall disclose information on the results of such operations solely to the competent authorities. 4.2. Location This programme shall be implemented in European Union ports of landing and in Mauritanian ports. 4.3. Funding Each party shall bear the costs of its representative on monitoring operations, including travel and lodging costs. CHAPTER VII SATELLITE MONITORING SYSTEM (VMS) The satellite monitoring of European Union vessels shall be ensured by dual transmission based on a triangular system introduced on an experimental basis for the entire period covered by this Protocol, as follows: (1) EU vessel  flag State FMC  Mauritanian FMC (2) EU vessel  Mauritanian FMC  Flag State FMC 1. Modalities of transmissions Each position message must contain the following information: (a) vessel identification; (b) the most recent geographical position of the vessel (longitude, latitude), with a margin of error of less than 500 metres, and with a confidence interval of 99 %; (c) the date and time the position is recorded; (d) the speed and the course of the vessel. The FMC of the flag State and the FMC of Mauritania shall ensure the automatic processing and, if necessary, the electronic transmission of the position messages. The position messages shall be recorded in a secure manner and kept for a period of three years. 2. Transmission by the vessel in the event of breakdown of the VMS system The master shall ensure at all times that the VMS system of his vessel is fully operational and that the position messages are correctly transmitted to the FMC of the flag State. Where the continuous satellite monitoring equipment installed on board a fishing vessel develops a technical fault or breaks down, the master of the vessel shall transmit the information specified in point 5 by fax to the Control Centre of the flag State and the Mauritanian FMC in good time. In those circumstances, a global position report shall be sent every four hours. This global position report shall include the position reports as recorded by the master of the vessel on an hourly basis in accordance with the requirements laid down in point 5. The Control Centre of the flag State shall send these messages immediately to the Mauritanian FMC. The faulty equipment shall be repaired or replaced within a period of not more than five days. Where this deadline is not met, the vessel in question must leave the Mauritanian fishing zones or return to a Mauritanian port. Where there is a serious technical problem requiring an additional period, an exception may be granted at the request of the master for a maximum of 15 days. In that situation, the requirements laid down in point 7 shall continue to apply to all vessels, with the exception of tuna vessels, which shall return to port in order to take on board a Mauritanian scientific observer. 3. Secure communication of position messages between the FMC of the flag State and Mauritania The FMC of the flag State shall automatically send the position messages of the vessels concerned to the FMC of Mauritania, and vice versa. The FMC of the flag State and the FMC of Mauritania shall exchange their contact e-mail addresses and inform each other immediately of any change to these addresses. The transmission of position messages between the FMCs of the flag State and Mauritania shall be carried out electronically using a secure communication system. The FMC of Mauritania shall without delay inform the FMC of the flag State and the European Union of any interruption in receiving consecutive position messages from a vessel holding a fishing authorisation, where the vessel concerned has not notified its departure from Mauritanian fishing zones. 4. Malfunction of the communication system Mauritania shall ensure the compatibility of its electronic equipment with that of the FMC of the flag State and inform the European Union without delay of any malfunction as regards the communication and receiving of position messages with a view to finding a technical solution as soon as possible. The Joint Committee shall deal with any dispute arising. The master shall be considered to be responsible for any proven manipulation of a vessels VMS system aimed at disturbing its operation or falsifying its position messages. Any infringement shall be subject to the penalties provided for by the Protocol. CHAPTER VIII INFRINGEMENTS 1. Inspection report and statement of infringement The inspection report, which shall specify the circumstances and reasons leading to the infringement, must be signed by the master of the vessel, who may note any reservations therein and a copy of which shall be given to him by the surveillance authority. This signature shall not prejudice the masters rights or any defence which he may invoke in response to the alleged infringement. The statement of infringement shall be drawn up faithfully by the surveillance authority on the basis of any infringements found and entered into the inspection report drawn up following checks on the vessel. The conformity of the vessels characteristics ascertained during the technical inspection (chapter II) shall be taken into account during such checks. 2. Notification of the infringement In the event of infringement, the surveillance authority shall serve by letter on the vessels agent the statement relating to the infringement, together with the inspection report. The surveillance authority shall inform the European Union thereof without delay. In the event of an infringement which cannot be brought to an end at sea, the master, at the request of the surveillance authority, shall take the vessel to the port of Nouadhibou. In the event of an infringement acknowledged by the master which can be brought to an end at sea, the vessel shall continue fishing. In both cases, the vessel shall continue fishing once the infringement is brought to an end. 3. Settlement of infringements In accordance with this Protocol, infringements may be settled either out of court or by legal proceedings. Before taking any measure against the vessel, the master, the crew or the cargo, with the exception of measures aimed at protecting evidence, Mauritania shall organise, at the request of the European Union if necessary, within three working days of notification of the detention of the vessel, an information meeting to clarify the facts which have led to the vessel being detained and to explain what further action may be taken. A representative of the flag State and a representative of the owner of the vessel must be allowed to attend this information meeting. The Settlement Committee shall then be convened by the surveillance authority. All information concerning out-of-court settlements or legal proceedings relating to infringements committed by European Union vessels shall be sent to the European Union without delay. If necessary and by derogation granted by the Chairman of the Settlement Committee, the shipowner may be represented in the Settlement Committee by two persons. Any fine must be paid by transfer no later than 30 days after the settlement. Where a vessel wishes to leave the Mauritanian fishing zones, it may only do so once the payment has become effective. A Public Treasury receipt or, failing this, a SWIFT bank transfer certified by the Central Bank of Mauritania on non-working days, shall serve as proof of payment of the fine allowing the vessel to be released. If the settlement procedure has not reached a successful conclusion, the Ministry shall refer the matter to the public prosecutor of Mauritania without delay. Under the legislation in force, a bank security shall be lodged by the shipowner to cover any fines. The vessel shall be released 72 hours from the time when the security is lodged. The bank security shall be irrevocable until the legal proceedings have been concluded. It shall be released by the Ministry once legal proceedings end without a conviction. Similarly, in the event of a conviction leading to a fine, this fine shall be paid in accordance with the legislation in force, which lays down that the bank security will be released if payment is made within 30 days of the judgment. The vessel shall be released and its crew authorised to leave the port when:  the obligations arising under the amicable settlement have been fulfilled, or  the bank security referred to in paragraph 5 above has been lodged and accepted by the Ministry, pending completion of the legal proceedings. CHAPTER IX SIGNING-ON OF MAURITANIAN SEAMEN 1. Apart from tuna seiners which must sign on one (1) Mauritanian seaman per vessel and pole-and-line tuna vessels which must sign on three (3) Mauritanian seamen per vessel, each European Union vessel shall sign on 60 % of Mauritanian seamen for the duration of its presence in Mauritanian fishing zones, freely selected from a list established by the Ministry; this calculation shall not include officers. However, where Mauritanian trainee officers are signed on, the number of such officers shall be deducted from that of Mauritanian seamen. 2. The shipowner or his agent shall inform the Ministry of the names of the Mauritanian seamen signed on the vessel concerned, mentioning their position in the crew. 3. The International Labour Organisation (ILO) Declaration on Fundamental Principles and Rights at Work shall apply as of right to seamen signed on by European Union vessels. This concerns in particular the freedom of association and the effective recognition of the right to collective bargaining, and the elimination of discrimination in respect of employment and occupation. 4. Mauritanian seamens employment contracts, a copy of which shall be given to the signatories, shall be drawn up between the shipowners agent(s) and the seamen and/or their trade unions or representatives in consultation with the competent Mauritanian authority. The contracts shall guarantee the seamen the social security cover applicable to them, including life assurance and sickness and accident insurance. 5. The shipowner or his agent shall send, within two months of the issue of the licence, a copy of that contract duly signed by the competent authorities of the Member State concerned direct to the Ministry. 6. The salary of Mauritanian seamen shall be paid by the shipowners. It shall be set before the issuance of licences and by mutual agreement between the shipowners or their representatives and the Mauritanian seamen concerned or their representatives. However, the salary conditions applicable to Mauritanian seamen cannot be inferior to those applicable to Mauritanian crew and must respect, or exceed, the ILO standards. 7. If one or more seamen employed on board do not turn up at the vessels planned departure time, the vessel may commence the planned trip after having informed the competent authorities of the port of embarkation of the insufficient number of required seamen and after having updated its crew. The competent authorities shall inform the surveillance authority. 8. The shipowner shall take all necessary steps to ensure that the number of seamen required by this Agreement are signed on by the vessel, by the next trip at the latest. 9. Where no Mauritanian seamen are taken on board for reasons other than that specified in the previous point, owners of European Union vessels shall be obliged to pay as soon as possible a flat-rate amount of EUR 20 per day of fishing in the Mauritanian fishing zone per seaman, within a maximum of three months. 10. Payment for failure to sign on seamen shall be based on the actual number of fishing days and not on the period of the licence. 11. This sum shall be used for training Mauritanian fishermen and shall be paid into the account specified in Chapter I, General Provisions, of this Annex. 12. Twice a year the European Union shall send the Ministry a list of Mauritanian seamen on board European Union vessels on 1 January and 1 July of each year, showing their registration in the seamens register and the vessels on which they were signed on. 13. Without prejudice to point 7 above, recurring failure by shipowners to sign on the requisite number of Mauritanian seamen shall result in automatic suspension of the vessels fishing licence until this obligation has been met. CHAPTER X SCIENTIFIC OBSERVERS A system for scientific observation on board European Union vessels is hereby established. 1. For each fishing category, the parties shall designate at least two vessels per year which shall take on board a Mauritanian scientific observer, with the exception of tuna seiners, which shall board observers at the request of the Ministry. In all cases, there shall be only one scientific observer at a time per vessel. The period a scientific observer shall spend on board a vessel shall be the length of a trip. However, at the express request of one of the parties, this embarkation may be spread over several trips depending on the average duration of the trips planned for a particular vessel. 2. The Ministry shall inform the European Union of the names of designated scientific observers, having the requisite documents, at least seven working days before the scheduled date of their embarkation. 3. All costs arising out of the activities of scientific observers, including their salary, emoluments and allowances, shall be borne by the Ministry. 4. The Ministry shall make all necessary arrangements for the embarkation and landing of the scientific observer. Scientific observers shall enjoy the same treatment on board as the vessels officers. Scientific observers shall be offered every facility needed to carry out their duties. The master shall give them access to the means of communication needed for the discharge of their duties, to documents directly concerned with the vessels fishing activities, i.e. the fishing log, the supplementary fishing log and the navigation log, and to those parts of the vessel necessary to facilitate the exercise of their tasks as observer. 5. Scientific observers must report to the master of the designated vessel the day before the selected date of embarkation. Should the scientific observer not appear, the master of the vessel shall inform the Ministry and the European Union. In this case, the vessel shall be authorised to leave the port. However, the Ministry may subsequently, without delay and at its own expense, arrange the boarding of a new scientific observer, without disrupting fishing by the vessel. 6. Scientific observers must have:  a professional qualification,  adequate fisheries experience, and thorough knowledge of the provisions of this Protocol. 7. Scientific observers shall ensure that European Union vessels operating in Mauritanian fishing zone comply with the terms of this Protocol. They shall compile a report on this subject. In particular, they shall:  observe the fishing activities of the vessels;  check the position of vessels engaged in fishing operations;  perform biological sampling in the context of scientific programmes;  record particulars of the fishing gear and the mesh sizes of the nets used. 8. Observation shall be confined to fishing activities and related activities governed by this Protocol. 9. The scientific observer shall:  take all appropriate steps to ensure that the conditions of their boarding and presence on the vessel neither interrupt nor hamper fishing operations,  use the instruments and procedures approved for measuring the mesh size of nets used under this Protocol; and  respect the material and equipment on board and the confidentiality of all documents belonging to the vessel. 10. At the end of the observation period and before leaving the vessel, the scientific observer shall draw up a report in accordance with the model in Appendix 9 to this Annex. They shall sign it in the presence of the skipper, who may add or cause to be added to it any observations considered relevant, followed by the skippers signature. A copy of the report shall be handed to the master of the vessel when the observer is put ashore as well as to the Ministry and the European Union. CHAPTER XI VESSELS TARGETING HIGHLY MIGRATORY SPECIES 1. Licences for tuna seiners, pole-and-line tuna vessels and surface longliners shall be issued for periods which coincide with calendar years except for the first and last year of this Protocol. On presentation of the proof of payment of the advance, the Ministry shall draw up the licence and enter the vessel concerned on the list of vessels authorised to fish which shall be sent to the surveillance authority and to the European Union. 2. Before receiving its licence, each vessel operating under the Agreement for the first time must be presented for the inspections required by the legislation in force. Such inspections may be carried out in a foreign port to be agreed. All expenses linked to such inspection shall be borne by the shipowner. 3. Vessels holding fishing licences for neighbouring countries may indicate in their licence applications the country and species concerned and the period of validity of such licences to facilitate their multiple entries into and exits from the fishing zone. 4. Licences shall be issued following payment, by transfer to the account indicated in Chapter I, of a lump sum corresponding to the advance specified in the Fishing datasheets included in the Protocol. This lump sum shall be established pro rata temporis to the validity of the licence for the first and last year of the Protocol. The parafiscal charge shall be paid in proportion to the time spent in the Mauritanian fishery zone. Monthly payments are deemed to cover periods of 30 days actual fishing. This provision preserves the indivisible nature of the charge and, consequently, the monthly payment shall be due in respect of any period begun. A vessel which has fished for 1 to 30 days over the year shall pay the charge in respect of one month. The second monthly payment of this charge shall be due after the first period of 30 days and so on. Additional monthly payments shall be made no later than 10 days after the first day of each additional period. 5. Vessels shall keep a log-book, in accordance with the model in Appendix 3 to this Annex, for each fishing period spent in Mauritanian waters. It shall be filled in even when no catches are made. 6. Subject to any checks Mauritania may wish to carry out, the European Union shall submit to the Ministry, by 15 June each year, a statement of fees due for the previous fishing year, on the basis of the catch declarations made by each shipowner and confirmed by the scientific institutes responsible for verifying catch data in the Member States, such as the IRD (Institut de recherche pour le dÃ ©veloppement), IEO (Instituto EspaÃ ±ol de OceanografÃ ­a), INIAP (Instituto Nacional de InvestigaÃ §Ã £o AgrÃ ¡ria e das Pescas) and IMROP (Institut mauritanien de recherches ocÃ ©anographiques et des pÃ ªches). 7. Tuna vessels and surface longliners shall comply with all the recommendations adopted by the International Commission for the Conservation of Atlantic Tunas (ICCAT). 8. For the last year of application of the Protocol, the statement of the fees due for the previous fishing year shall be notified within four months of expiry of the Protocol. 9. The final statement shall be sent to the shipowners concerned, who shall have 30 days from the notification and the approval of the amounts by the Ministry, within which to discharge their financial obligations to the competent national authorities. Payment in euro, payable to the Public Treasury, shall be made into the account mentioned in Chapter I no later than one-and-a-half months after that notification. However, if the amount of the final statement is lower than the advance referred to in point 3 above, the resulting balance shall not be reimbursable to the shipowner. 10. Vessels shall be obliged, within the three hours before entering or leaving the zone, to communicate their position and the volume of the catch on board direct to the Mauritanian authorities by electronic means or, failing that, by radio. The addresses and radio frequency shall be notified by the surveillance authority. 11. At the request of the Mauritanian authorities and by mutual agreement with the shipowners concerned, tuna seiners shall take on board for an agreed period one scientific observer per vessel. DATASHEETS FISHING CATEGORY 1: FISHING VESSELS SPECIALISING IN CRUSTACEANS OTHER THAN SPINY LOBSTER AND CRAB 1. Fishing zone (a) North of latitude 19 °00 ²N, the zone marked by the line joining the following points: 20 °46 ²30 ³N 17 °03 ²00 ³W 20 °40 ²00 ³N 17 °07 ²50 ³W 20 °05 ²00 ³N 17 °07 ²50 ³W 19 °49 ²00 ³N 17 °10 ²60 ³W 19 °43 ²50 ³N 16 °57 ²00 ³W 19 °18 ²70 ³N 16 °46 ²50 ³W 19 °00 ²00 ³N 16 °22 ²00 ³W (b) South of latitude 19 °00 ²N as far as latitude 16 °04 ²N, at 6 nautical miles from the low-water mark for specially authorised vessels and at 8 nautical miles from the low-water mark for other vessels. 2. Authorised gear  Bottom shrimp trawl, including those fitted with a tickler chain or any other selective device. The tickler chain is an integral part of the rigging of shrimp trawlers equipped with outriggers. It consists of a single length of chain with links of no more than 12 mm in diameter fastened between the trawl boards ahead of the footrope.  The mandatory use of selective devices is subject to a decision of the Joint Committee based on a joint scientific, technical and economic assessment.  Doubling of the cod-end is prohibited.  Doubling of the twine forming the cod-end is prohibited.  Protective aprons are authorised. 3. Minimum authorised mesh 50 mm 4. Minimum Size For deep-water shrimp, the minimum size is to be measured from the tip of the rostrum to the end of the tail. The tip of the rostrum is an extension of the carapace, which is situated in the anterior median portion of the cephalothorax.  Deep-water shrimps:  rose shrimp or gambas (Parapeneus longirostrus) 6 cm  Coastal shrimps:  white shrimp, caramote prawn (Penaeus notialis) and common shrimp (Penaeus kerathurus) 200 indv/kg The Joint Committee may determine the minimum size for species not listed above. 5. By-catches Authorised Not authorised 10 % fish spiny lobsters 5 % crabs cephalopods The Joint Committee may determine by-catch rates for species not listed above. 6. Fishing opportunities/fees Period Year 1 Year 2 Volume of authorised catches (in tonnes) 5 000 5 000 Fee 620 EUR/t 620 EUR/t The fee shall be calculated at the end of each period of two months in which the vessel is authorised to fish, taking into account the catches made during that period. The licence shall be granted on advance payment of EUR 1 000 per vessel, to be deducted from the total amount of the fee. The advance payment shall be made at the beginning of each two-month period in which the vessel is authorised to fish. The number of vessels authorised at the same time shall not exceed 36:  50 % of the total number of vessels operating at the same time in Mauritanian fishing zones may be authorised to work simultaneously during the same fishing period in the zone located west of the 6-mile line from the low-water mark south of latitude 19 °00 ²N.  If this threshold of 50 % corresponds to a number of vessels equal to or less than 10, all of them shall be authorised to fish west of the 6-mile line from the low-water mark south of latitude 19 °00 ²N.  A licence issued to a vessel for a fixed period of two months shall specify whether the vessel is authorised to fish beyond the 6-mile line from the low-water mark south of latitude 19 °00 ²N.  North of latitude 19 °00 ²N all vessels with a licence to fish shrimp shall be authorised to fish west of the line the coordinates of which are specified in point 1 of this datasheet. 7. Biological recovery Two (2) periods of two (2) months: May-June and October-November. Any change to the biological recovery period, on the basis of a scientific opinion, shall be notified to the European Union without delay. 8. Comments The fees are fixed for the entire period of application of the Protocol. FISHING CATEGORY 2: BLACK HAKE (NON-FREEZER) TRAWLERS AND BOTTOM LONGLINERS 1. Fishing zone (a) North of latitude 19 °15 ²60 ³N, west of the line joining the following points: 20 °46 ²30 ³N 17 °03 ²00 ³W 20 °36 ²00 ³N 17 °11 ²00 ³W 20 °36 ²00 ³N 17 °36 ²00 ³W 20 °03 ²00 ³N 17 °36 ²00 ³W 19 °45 ²70 ³N 17 °03 ²00 ³W 19 °29 ²00 ³N 16 °51 ²50 ³W 19 °15 ²60 ³N 16 °51 ²50 ³W 19 °15 ²60 ³N 16 °49 ²60 ³W (b) South of latitude 19 °15 ²60 ³N as far as latitude 17 °50 ²N, west of the 24-mile line from the low-water mark. (c) South of latitude 17 °50 ²N: west of the 18-mile line from the low-water mark. (d) During the biological recovery periods for cephalopod fisheries: (1) Between Cap Blanc and Cap Timiris, the exclusion zone is defined by the following points: 20 °46 ²00 ³N 17 °03 ²00 ³W 20 °46 ²00 ³N 17 °47 ²00 ³W 20 °03 ²00 ³N 17 °47 ²00 ³W 19 °47 ²00 ³N 17 °14 ²00 ³W 19 °21 ²00 ³N 16 °55 ²00 ³W 19 °15 ²60 ³N 16 °51 ²50 ³W 19 °15 ²60 ³N 16 °49 ²60 ³W (2) South of latitude 19 °15 ²60 ³N (Cap Timiris) as far as latitude 17 °50 ²N (Nouakchott), fishing is prohibited beyond the 24-mile line from the low-water mark. (3) South of latitude 17 °50 ²N (Nouakchott), fishing is prohibited beyond the 18-mile line from the low-water mark. 2. Authorised gear  Bottom longline  Bottom trawl for hake  Doubling of the cod-end is prohibited.  Doubling of the twine forming the cod-end is prohibited. 3. Minimum authorised mesh 70 mm (trawl) 4. Minimum Size 1) For fish, the minimum size is to be measured from the tip of the snout to the end of the caudal fin (total length) (see Appendix 4) The Joint Committee may determine the minimum size for species not listed above. 5. By-catches Authorised Not authorised Trawlers: 25 % fish Cephalopods and crustaceans Longliners: 50 % fish The Joint Committee may determine by-catch rates for species not listed above. 6. Fishing opportunities/fees Period Year 1 Year 2 Volume of authorised catches (in tonnes) 4 000 4 000 Fee 90 EUR/t 90 EUR/t The fee shall be calculated at the end of each period of three months in which the vessel is authorised to fish, taking into account the catches made during that period. The licence shall be granted on advance payment of EUR 1 000 per vessel, to be deducted from the total amount of the fee. The advance payment shall be made at the beginning of each three-month period in which the vessel is authorised to fish. The number of vessels authorised at the same time shall not exceed 11. 7. Biological recovery Where appropriate the Joint Committee shall determine a biological recovery period based on the scientific opinion of the Joint Scientific Committee. 8. Comments The fees are fixed for the entire period of application of the Protocol. FISHING CATEGORY 3: VESSELS FISHING FOR DEMERSAL SPECIES OTHER THAN BLACK HAKE WITH GEAR OTHER THAN TRAWLS 1. Fishing zone (a) North of latitude 19 °48 ²50 ³N: 3 nautical miles from the Cap Blanc - Cap Timiris baseline; (b) South of latitude 19 °48 ²50 ³N as far as latitude 19 °21 ²N: west of longitude 16 °45 ²W (c) South of latitude 19 °21 ²N from the 9-mile line from the low-water mark. (d) During the biological recovery periods for cephalopod fisheries: (1) Between Cap Blanc and Cap Timiris: 20 °46 ²00 ³N 17 °03 ²00 ³W 20 °46 ²00 ³N 17 °47 ²00 ³W 20 °03 ²00 ³N 17 °47 ²00 ³W 19 °47 ²00 ³N 17 °14 ²00 ³W 19 °21 ²00 ³N 16 °55 ²00 ³W 19 °15 ²60 ³N 16 °51 ²50 ³W 19 °15 ²60 ³N 16 °49 ²60 ³W (2) South of latitude 19 °15 ²60 ³N (Cap Timiris), fishing is prohibited beyond the 9-mile line from the low-water mark. 2. Authorised gear  Longline  Fixed gillnets with a maximum depth of 7 m and a maximum length of 100 m. Monofilament in polyamide is prohibited  Handline  Creels  Seine for fishing for live bait 3. Minimum authorised mesh  120 mm for gillnets  20 mm for live-bait fishing nets 4. Minimum Size For fish, the minimum size is to be measured from the tip of the snout to the end of the caudal fin (total length) (see Appendix 4). The Joint Committee may determine the minimum size for species not listed above on the basis of scientific advice. 5. By-catches Authorised Not authorised 10 % of the total for the authorised target species or group of species (live weight) The Joint Committee may determine by-catch rates for species not listed above. 6. Fishing opportunities/fees Period Year 1 Year 2 Volume of authorised catches (in tonnes) 2 500 2 500 Fee 105 EUR/t 105 EUR/t The fee shall be calculated at the end of each period of three months in which the vessel is authorised to fish, taking into account the catches made during that period. The licence shall be granted on advance payment of EUR 1 000 per vessel, to be deducted from the total amount of the fee. The advance payment shall be made at the beginning of each three-month period in which the vessel is authorised to fish. The number of authorised vessels fishing at the same time shall not exceed 9. 7. Biological recovery Where appropriate the Joint Committee shall determine a biological recovery period based on the scientific opinion of the Joint Scientific Committee. 8. Comments The fees are fixed for the entire period of application of the Protocol. Seines may be used only to fish for bait for use in line and creel fishing. Use of creels is authorised for no more than seven vessels of under 135 GT each. FISHING CATEGORY 4: CRABS 1. Fishing zone (a) North of latitude 19 °15 ²60 ³N, west of the line joining the following points: 20 °46 ²30 ³N 17 °03 ²00 ³W 20 °36 ²00 ³N 17 °11 ²00 ³W 20 °36 ²00 ³N 17 °36 ²00 ³W 20 °03 ²00 ³N 17 °36 ²00 ³W 19 °45 ²70 ³N 17 °03 ²00 ³W 19 °29 ²00 ³N 16 °51 ²50 ³W 19 °15 ²60 ³N 16 °51 ²50 ³W 19 °15 ²60 ³N 16 °49 ²60 ³W (b) South of latitude 19 °15 ²60 ³N as far as latitude 17 °50 ²N, west of the 18-mile line from the low-water mark. 2. Authorised gear Trap 3. Minimum authorised mesh 60 mm (netting) 4. Minimum Size For crustaceans, the minimum size is to be measured from the tip of the rostrum to the end of the tail. The tip of the rostrum is an extension of the carapace, which is situated in the anterior median portion of the cephalothorax (see Appendix 4). The Joint Committee may determine the minimum size for species not listed above. 5. By-catches Authorised Not authorised  Fish, cephalopods and crustaceans other than the target species The Joint Committee may determine by-catch rates for species not listed above. 6. Fishing opportunities/fees Period Year 1 Year 2 Volume of authorised catches (in tonnes) 200 200 Fee 310 EUR/t 310 EUR/t The fee shall be calculated at the end of each period of three months in which the vessel is authorised to fish, taking into account the catches made during that period. The licence shall be granted on advance payment of EUR 1 000 per vessel, to be deducted from the total amount of the fee. The advance payment shall be made at the beginning of each three-month period in which the vessel is authorised to fish. The maximum number of authorised traps may not exceed 500 per licence. 7. Biological recovery Two (2) periods of two (2) months: May-June and October-November. Any change to the biological recovery period is subject to a decision of the Joint Committee based on a scientific opinion. 8. Comments The fees are fixed for the entire period of application of the Protocol. FISHING CATEGORY 5: TUNA SEINERS 1. Fishing zone (a) North of latitude 19 °21 ²N: west of the 30-mile line from the Cap Blanc - Cap Timiris baseline (b) South of latitude 19 °21 ²N: west of the 30-mile line from the low-water mark. 2. Authorised gear Seine 3. Minimum authorised mesh  4. Minimum Size For fish, the minimum size is to be measured from the tip of the snout to the end of the caudal fin (total length). The Joint Committee may determine the minimum size for species not listed in Appendix 4. 5. By-catches Authorised Not authorised  Species other than the target species or group of species The Joint Committee may determine by-catch rates for species not listed in the logbook adopted by ICCAT. 6. Fishing opportunities/fees Number of authorised vessels 22 tuna seiners Annual flat-rate fee Euro 1 750 per tuna seiner vessel, for 5 000 tonnes of catch of highly migratory and associated species Part calculated on catches 35 EUR/t 7. Biological recovery  8. Comments The fees are fixed for the entire period of application of the Protocol. FISHING CATEGORY 6: POLE-AND-LINE TUNA VESSELS AND SURFACE LONGLINERS 1. Fishing zone Surface longliners (a) North of latitude 19 °21 ²N: west of the 30-mile line from the Cap Blanc - Cap Timiris baseline (b) South of latitude 19 °21 ²N: west of the 30-mile line from the low-water mark. Pole-and-line tuna vessels (a) North of latitude 19 °21 ²N: west of the 15-mile line from the Cap Blanc - Cap Timiris baseline (b) South of latitude 19 °21 ²N: west of the 12-mile line from the low-water mark. Live-bait fishing (a) North of latitude 19 °48 ²50 ³N: west of the 3-mile line from the Cap Blanc - Cap Timiris baseline (b) South of latitude 19 °48 ²50 ³N as far as latitude 19 ° 21 ²N: west of longitude 16 °45 ²W (c) South of latitude 19 °21 ²N: west of the 3-mile line from the low-water mark. 2. Authorised gear  Pole-and-line tuna vessels: Pole-and-line and trawl (for live bait fishing)  Surface longliners: Surface longlines 3. Minimum authorised mesh 16 mm (live-bait fishing) 4. Minimum Size For fish, the minimum size is to be measured from the tip of the snout to the end of the caudal fin (total length) (see Appendix 4). The Joint Committee may determine the minimum size for species not listed in Appendix 4. 5. By-catches Authorised Not authorised  Species other than the target species or group of species The Joint Committee may determine by-catch rates for species not listed above. 6. Fishing opportunities/fees Number of authorised vessels 22 pole-and-line tuna vessels or longliners Annual flat-rate fee  EUR 2 500 per pole-and-line tuna vessel and  EUR 3 500 per surface long-liner for 10 000 tonnes of catch of highly migratory and associated species Part calculated on catches  25 EUR/t for a pole-and-line tuna vessel  35 EUR/t for a surface long-liner 7. Biological recovery  8. Comments The fees are fixed for the entire period of application of the Protocol. Live-bait fishing  Fishing for live bait will be limited to a number of days per month to be laid down by the Joint Committee. The start and end of such fishing must be notified to the surveillance authority.  The parties shall agree on the practical arrangements to allow this category to fish or collect the live bait needed for fishing by these vessels. Should such activities be carried out in sensitive areas or with non-conventional gear, these arrangements shall be laid down on the basis of IMROP recommendations and in agreement with the surveillance authority. Sharks (1) In accordance with the relevant ICCAT and FAO recommendations, fishing for the basking shark (Cetorhinus maximus), white shark (Carcharodon carcharias), sand tiger shark (Carcharias taurus) and tope shark (Galeorhinus galeus) is prohibited. (2) In accordance with ICCAT recommendations 04-10 and 05-05 concerning the conservation of sharks caught in association with fisheries managed by ICCAT. FISHING CATEGORY 7: PELAGIC FREEZER TRAWLERS 1. Fishing zone (a) North of latitude 19 °00 ²N, the zone marked by the line joining the following points: 20 °46 ²30 ³N 17 °03 ²00 ³W 20 °36 ²00 ³N 17 °11 ²00 ³W 20 °36 ²00 ³N 17 °35 ²00 ³W 20 °00 ²00 ³N 17 °30 ²00 ³W 19 °34 ²00 ³N 17 °00 ²00 ³W 19 °21 ²00 ³N 16 °52 ²00 ³W 19 °10 ²00 ³N 16 °41 ²00 ³W 19 °00 ²00 ³N 16 °39 ²50 ³W (b) South of latitude 19 °00 ²N as far as 16 °04 ²N, at 20 nautical miles from the low-water mark. 2. Authorised gear Pelagic trawl The bag of the trawl may be strengthened with a piece of netting with a minimum mesh size of 400 mm of stretched mesh and by straps placed at least 1,5 metres apart, except for the strap at the back of the trawl which may not be placed less than 2 metres from the window in the bag. The strengthening or doubling of the bag by any other means is prohibited and the trawl may in no case target species other than the small pelagic species authorised. 3. Minimum authorised mesh 40 mm 4. Minimum Size For fish, the minimum size is to be measured from the tip of the snout to the end of the caudal fin (total length) (see Appendix 4). The Joint Committee may determine the minimum size for species not listed above. 5. By-catches Authorised Not authorised 3 % of the total for the authorised target species or group of species (live weight) Crustaceans or cephalopods except squid The Joint Committee may determine by-catch rates for species not listed in Appendix 4. 6. Fishing opportunities/fees Period Year 1 Year 2 Volume of authorised catches (in tonnes) 300 000 300 000 Fee 123 EUR/t 123 EUR/t The fee shall be calculated at the end of each period of three months in which the vessel is authorised to fish, taking into account the catches made during that period. The licence shall be granted on advance payment of EUR 5 000 per vessel, to be deducted from the total amount of the fee. The advance payment shall be made at the beginning of each three-month period in which the vessel is authorised to fish. The number of vessels authorised at the same time shall not exceed 19. 7. Biological recovery A biological recovery period may be agreed by the parties within the Joint Committee on the basis of the scientific opinion of the Joint Scientific Committee. 8. Comments The fees are fixed for the entire period of application of the Protocol. The conversion factors for small pelagics are specified in Appendix 5. Unused category 8 fishing opportunities may be used at a rate of a maximum 2 licences per month. FISHING CATEGORY 8: NON-FREEZER PELAGIC VESSELS 1. Fishing zone (a) North of latitude 19 °00 ²N, west of the line joining the following points: 20 °46 ²30 ³N 17 °03 ²00 ³W 20 °36 ²00 ³N 17 °11 ²00 ³W 20 °36 ²00 ³N 17 °35 ²00 ³W 20 °00 ²00 ³N 17 °30 ²00 ³W 19 °34 ²00 ³N 17 °00 ²00 ³W 19 °21 ²00 ³N 16 ° 52 ²00 ³W 19 °10 ²00 ³N 16 ° 41 ²00 ³W 19 °00 ²00 ³N 16 ° 39 ²50 ³W (b) South of latitude 19 °00 ²N as far as 16 °04 ²N, at 20 nautical miles from the low-water mark. 2. Authorised gear Pelagic trawl and purse seine for industrial fishing: The bag of the trawl may be strengthened with a piece of netting with a minimum mesh size of 400 mm of stretched mesh and by straps placed at least 1,5 metres apart, except for the strap at the back of the trawl which may not be placed less than 2 metres from the window in the bag. The strengthening or doubling of the bag by any other means is prohibited and the trawl may in no case target species other than the small pelagic species authorised. 3. Minimum authorised mesh 40 mm for trawls and 20 mm for seines. 4. Minimum Size For fish, the minimum size is to be measured from the tip of the snout to the end of the caudal fin (total length), (see Appendix 4). The Joint Committee may determine the minimum size for species not listed above. 5. By-catches Authorised Not authorised 3 % of the total for the authorised target species or group of species (live weight) Crustaceans or cephalopods, except squid The Joint Committee may determine by-catch rates for species not listed above. 6. Fishing opportunities/fees Volume of authorised catches (in tonnes) 15 000 tonnes per year. If these fishing opportunities are utilised, they shall be deducted from the 300 000 tonnes allocation provided for in category 7. Period Year 1 Year 2 Fee 123 EUR/t 123 EUR/t The fee shall be calculated at the end of each period of three months in which the vessel is authorised to fish, taking into account the catches made during that period. The licence shall be granted on advance payment of EUR 5 000, to be deducted from the total amount of the fee. The advance payment shall be made at the beginning of each three-month period in which the vessel is authorised to fish. The number of vessels authorised at the same time shall not exceed 2, equivalent to two quarterly licences for pelagic freezer trawlers of category 7. 7. Biological recovery A biological recovery period may be agreed by the parties within the Joint Committee on the basis of the scientific opinion of the Joint Scientific Committee. 8. Comments The fees are fixed for the entire period of application of the Protocol. The conversion factors for small pelagics are specified in Appendix 5. FISHING CATEGORY 9: CEPHALOPODS 1. Fishing zone p.m. 2. Authorised gear p.m. 3. Minimum authorised mesh p.m. 4. By-catches Authorised Not authorised p.m. p.m. 5. Authorised tonnage/fees Period Year 1 Year 2 Volume of authorised catches (in tonnes) p.m. p.m. Fee p.m. p.m. 6. Biological recovery p.m. 7. Comments p.m. Appendix 1 MAURITANIA - EUROPEAN UNION FISHING AGREEMENT FISHING LICENCE APPLICATION FORM Appendix 2 Appendix 3 Appendix 4 Legislation in force on minimum sizes of catches kept on board Section III: Minimum sizes and weights of species 1. The minimum dimensions of species must be measured:i  for fish, from the tip of the snout to the end of the caudal fin (total length);  for cephalopods, the length of the body alone (mantle) without tentacles;  for crustaceans, from the tip of the rostrum to the end of the tail. The tip of the rostrum is an extension of the carapace, which is situated in the anterior median portion of the cephalothorax. For pink spiny lobster, the middle of the concave portion of the carapace situated between the two frontal horns must be chosen as the reference point. 2. The minimum sizes and weights of the saltwater fish, cephalopods and crustaceans which may be fished are: (a) For saltwater fish:  Sardinella (Sardinella aurita and Sardinella maderensis) 18 cm  Sardine (Sardina pilchardus) 16 cm  Scads and horse mackerels (Trachurus spp.) 19 cm  Yellow horse mackerel (Decapturus rhonchus) 19 cm  Chub mackerel (Scomber japonicus) 25 cm  Gilt-head seabream (Sparus auratus) 20 cm  Blue-spotted seabream (Sparus coeruleostictus) 23 cm  Pagre rayÃ © (Sparus auriga), Pagre africain (Sparus pagrus) 23 cm  Dentex (Dentex spp.) 15 cm  Red pandora (Pagellus bellottii), axillary seabream (Pagellus acarne) 19 cm  Rubberlip grunt (Plectorhynchus mediterraneus) 25 cm  Black grouper 25 cm  Brown meagre (Sciana umbra) 25 cm  Meagre (Argirosomus regius) and cassava croaker (Pseudotholithus senegalensis) 70 cm  Groupers (Epinephelus spp.) 40 cm  Bluefish (Pomatomus saltator) 30 cm  West African goatfish (Pseudupeneus prayensis) 17 cm  Mullets (Mugil spp.) 20 cm  Smoothhound, barbeled houndshark (Mustellus mustellus, Leptocharias smithi) 60 cm  Sea spotted bass (Dicentrarchus punctatus) 20 cm  Tongue-sole (Cynoglossus canariensis, Cynoglossus monodi) 20 cm  Tongue-sole (Cynoglossus cadenati, Cynoglossus senegalensis) 30 cm  Hake (Merluccius spp.) 30 cm  Yellowfin tuna (Thunnus albacares) of a weight of less than 3,2 kg  Bigeye tuna (Thunnus obesus) of a weight of less than 3,2 kg (b) For cephalopods:  Octopus (Octopus vulgaris) 500 g (eviscerated)  Squid (Loligo vulgaris) 13 cm  Cuttlefish (Sepia officinalis) 13 cm  African cuttlefish (Sepia bertheloti) 7 cm (c) For crustaceans:  Royal spiny lobster (Panulirus regius) 21 cm  Pink spiny lobster (Palinurus mauritanicus) 23 cm  Deepwater rose shrimps (Parapenaeus longirostris) 6 cm  Red crab (Geryon maritae) 6 cm  Southern pink shrimp, caramote prawn (Penaeus notialis, Penaeus kerathurus) 200 indv/kg Appendix 5 List of conversion factors CONVERSION RATE TO BE APPLIED TO FINISHED FISHERIES PRODUCTS OBTAINED FROM SMALL PELAGICS PROCESSED ON BOARD TRAWLERS Production Processing method Conversion rate Sardinella Without head Hand cutting 1,416 Without head, eviscerated Hand cutting 1,675 Without head, eviscerated Machine cutting 1,795 Mackerel Without head Hand cutting 1,406 Without head, eviscerated Hand cutting 1,582 Without head Machine cutting 1,445 Without head, eviscerated Machine cutting 1,661 Scabbard fish Without head, eviscerated Hand cutting 1,323 Slices Hand cutting 1,340 Without head, eviscerated (special cut) Hand cutting 1,473 Sardine Without head Hand cutting 1,416 Without head, eviscerated Hand cutting 1,704 Without head, eviscerated Machine cutting 1,828 Horse mackerel Without head Hand cutting 1,570 Without head Machine cutting 1,634 Without head, eviscerated Hand cutting 1,862 Without head, eviscerated Machine cutting 1,953 Note: For processing fish into meal, the applicable conversion rate is 5.5 tonnes of fresh fish to 1 tonne of meal. Appendix 6 Appendix 7 LIMITS OF MAURITANIAN FISHING ZONES Coordinates of EEZ/Protocol EU VMS 1 Southern boundary Lat. 16 ° 04 ² N Long. 19 ° 58 ² W 2 Coordinates Lat. 16 ° 30 ² N Long. 19 ° 54 ² W 3 Coordinates Lat. 17 ° 00 ² N Long. 19 ° 47 ² W 4 Coordinates Lat. 17 ° 30 ² N Long. 19 ° 33 ² W 5 Coordinates Lat. 18 ° 00 ² N Long. 19 ° 29 ² W 6 Coordinates Lat. 18 ° 30 ² N Long. 19 ° 28 ² W 7 Coordinates Lat. 19 ° 00 ² N Long. 19 ° 43 ² W 8 Coordinates Lat. 19 ° 23 ² N Long. 20 ° 01 ² W 9 Coordinates Lat. 19 ° 30 ² N Long. 20 ° 04 ² W 10 Coordinates Lat. 20 ° 00 ² N Long. 20 ° 14.5 ² W 11 Coordinates Lat. 20 ° 30 ² N Long. 20 ° 25.5 ² W 12 Northern boundary Lat. 20 ° 46 ² N Long. 20 ° 04.5 ² W Appendix 8 ANNEX 2 FINANCIAL SUPPORT FOR PROMOTING RESPONSIBLE AND SUSTAINABLE FISHING 1. Subject and amounts Financial support within the meaning of this Annex is public development aid which is independent of the commercial component governed by Article 7(1)(a) of the Agreement and Article 2(1) of this Protocol. Such support, referred to in Article 2(2) of this Protocol, amounts to EUR 3 million per year. It aims to contribute to the development of responsible and sustainable fishing in Mauritanian fishing zones in keeping with the strategic objectives of conservation of fishery resources and better integration of the sector in the national economy. Financial support comprises three intervention priorities, as follows: Measures Priority I: SCIENTIFIC COOPERATION AND TRAINING Support for implementation of the fisheries development plans (IMROP, ONISPA, ENEMP) Priority II: MONITORING Support for the activities of DSPCM Priority III: ENVIRONMENT Conservation of the marine and coastal environment (PNBA and PND) 2. Beneficiaries The beneficiaries of the support are the Ministry of Fisheries and the Ministry of the Environment and Sustainable Development, respectively. These institutional beneficiaries work closely with the Finance Ministry. 3. Implementation framework The European Union and Mauritania shall agree within the Joint Committee provided for in Article 10 of the Agreement, following the entry into force of this Protocol, on the eligibility criteria for financial support, the legal base, programming, monitoring and evaluation and the methods of payment. 4. Visibility Mauritania undertakes to guarantee the visibility of the measures implemented with financial support. To this end, the beneficiaries shall coordinate with the Delegation of the European Union at Nouakchott their work on implementing the visibility guidelines laid down by the European Commission. In particular, each project must be subject to a clause ensuring visibility for the support of the European Union, notably through use of the logo (EU flag). Lastly, Mauritania shall send the European Union a schedule of inaugurations.